Order entered February 18, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01345-CV

                              ERICA CABALLERO, Appellant

                                               V.

                                KIRAN ADHIKARI, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-02481-2019

                                           ORDER
       Before the Court is Joshua Carpenter and Elizabeth Wellborn’s February 13, 2020

amended motion to withdraw as counsel for appellant. We GRANT the motion and DIRECT

the Clerk of the Court to remove Mr. Carpenter and Ms. Wellborn as counsel for appellant. All

future communications with appellant shall be directed to:

       Erica Caballero
       393 Fairlanding Avenue
       Fairview, Texas 75069
       erica.caballero14@gmail.com.

       Appellee’s motion to dismiss for mootness remains pending.


                                                      /s/    ERIN A. NOWELL
                                                             JUSTICE